MEMORANDUM **
Robert L. Minteer appeals pro se from the Tax Court’s summary judgment in favor of the Commissioner of Internal Revenue (“CIR”) in his action contesting tax deficiencies for the year 2001. We have jurisdiction pursuant to 26 U.S.C. § 7482. We review de novo, see Talley Indus. Inc. v. Comm’r, 116 F.3d 382, 385 (9th Cir. 1997), and we affirm.
The Tax Court properly granted summary judgment for the CIR because Minteer’s receipt of $7,156 from his retirement fund was taxable income as he used it to purchase gold coins which are in his possession, rather than rolling it over into another retirement plan. See 26 U.S.C. § 408(d)(1) and (3). The Tax Court also properly assessed a ten percent addition because Minteer was not yet 59 56 years of age when the distribution was made. See 26 U.S.C. § 72(t)(2).
We reject Minteer’s contention that the IRS should have allowed him to withdraw his petition and thereby end the collection action against him. See 26 U.S.C. §§ 6214(a) (“the Tax Court shall have jurisdiction to redetermine the correct amount of the deficiency”), 6213(a) (providing the Tax Court with jurisdiction over a timely filed petition).
We also reject Minteer’s contention that the IRS violates Equal Protection by giving tax-deferred status to some retirement plans and not others.
AFFIRMED

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.